PER CURIAM. .
The petition seeking a belated appeal of the judgment and sentence rendered on August 20, 2014, in Clay County Circuit Court case number 2014-CF-000684, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the services of appointed counsel, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
WOLF, BILBREY, and M.K. THOMAS, JJ„ concur.